Citation Nr: 1418654	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-48 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He is the recipient of the Combat Medical Badge.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a bilateral knee disorder.

The Board notes that the RO also issued rating decisions in March 2008 and January 2009 denying service connection for a bilateral knee disorder.  Although the Veteran did not appeal these rating decisions, as noted by the RO, new, relevant evidence was added to the record within one year of each of the prior decisions.  Pursuant to 38 C.F.R. § 3.156(b) (2013), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that such prior decisions are not final and the period under consideration extends from October 2007, when the Veteran's original claim for service connection was received by VA.

The Board also notes that, while the Veteran's representative submitted a Statement of Representative in Appealed Case in August 2012, prior to certification to the Board, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.  A review of the Veteran's VBMS file reveals that the evidence is duplicative of the evidence in the paper claims file.  A review of the documents in Virtual VA reveals additional VA treatment records were added to the Veteran's Virtual VA paperless claims file after the issuance of the May 2012 supplemental statement of the case.  Likewise, additional records were added to the paper claims file after May 2012.  While the agency of original jurisdiction (AOJ) has not had an opportunity to review such records in connection with the instant claim, as the case is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran seeks service connection for a bilateral knee disorder, manifested by pain and instability, as a result of active service.  He claims that he injured his knees in the military when he jumped from helicopters to the ground with 100 pounds of equipment and medical bag while performing his duties as a combat medic.  See August 21, 2012 VA treatment records.

The Veteran's service treatment records are negative for any treatment for, or findings of, a bilateral knee disorder.  However, the Board notes that the Veteran is the recipient of the Combat Medical Badge, indicating that he engaged in combat during active service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  The Board finds that the Veteran's allegations of in-service knee injuries are consistent with the circumstances and conditions of his service, and his statements are thus sufficient evidence of such events.

Current VA treatment records reflect complaints of bilateral knee pain.  Additionally, such reflect that the Veteran has indicated that he has fallen due to his knees giving way and, as a result was provided with bilateral knee braces.  A May 2011 X-ray of the right knee revealed no impression, although mild periarticular demineralization was observed.  A September 2011 X-ray of the left knee revealed minor degenerative change involving the patellofemoral joint.  Subsequent treatment records continue to reflect complaints of knee pain with giving way.  

Based on the foregoing, to include the Veteran's acknowledged in-service knee injuries that were incurred during his combat service as well as his current complaints and findings referable to the bilateral knees, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed bilateral knee disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the Veteran receives treatment for his claimed bilateral knee disorder through the Memphis, Tennessee, VA facility.  The most recent treatment records associated with the claims file are dated in January 2013.  On remand, updated VA records from such facility should be obtained for consideration in the Veteran's appeal.

Finally, as noted in the Introduction, additional evidence was associated with the Veteran's Virtual VA and paper claims files after the issuance of the May 2012 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's claim, such newly received evidence should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Memphis VA facility dated from January 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral knee disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner is asked to provide the following opinions regarding the etiology and nature of the Veteran's claimed bilateral knee disorder.

(a)  Identify all disorders of the bilateral knees found to be present at any time since October 2007, when the Veteran filed his claim for service connection. 

(b)  With respect to any diagnosed bilateral knee disorder, provide an opinion as to whether such is at least as likely as not related to his military service, to include his in-service knee injuries, incurred as a result of jumping out of helicopters during combat.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral knee disorder and the continuity of symptomatology.  A complete rationale for all opinions and conclusions reached should be provided.

3.  After completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the Virtual VA and paper claims file since the issuance of the May 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



